Citation Nr: 1137296	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-35 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1956 to July 1958 and in the United States Air Force from April 1959 to July 1979.  He died in March 2003.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the claim for entitlement to service connection for cause of the Veteran's death.  

In August 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.  


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in March 2003, and the immediate cause of death was listed as atherosclerotic hypertensive cardiovascular disease.  

2.  At the time of the Veteran's death, service connection had not been established for atherosclerotic hypertensive cardiovascular disease.  

3.  During his active service, the Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides. 

4.  It is presumed that the Veteran's atherosclerotic hypertensive cardiovascular disease is due to exposure to herbicides in Vietnam. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has substantially satisfied its duties to notify and assist in this case, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this appeal given the favorable nature of the Board's decision.

II.  Entitlement to Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b). 
To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a). 

VA recently expanded the list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in the Republic of Vietnam.  VA added "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)" immediately following "Hodgkin's disease" in 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,216 (2010). 

According to a November 2010 VA medical opinion rendered by a cardiologist, the Veteran "certainly suffered from ischemic heart disease caused by underlying coronary artery disease from at least 1983 when he had a documented myocardial infarction."  The Veteran's death certificate states the cause of death as atherosclerotic hypertensive cardiovascular disease, which is defined in VA's regulations as including coronary artery disease.  Id.  

As this disease falls under the definition of ischemic heart disease in the newly published regulations, the Board finds that service connection for the cause of the Veteran's death is warranted based upon presumed exposure to herbicides in the Republic of Vietnam and a confirmed diagnosis of atherosclerotic cardiovascular disease and underlying coronary artery disease.  As atherosclerotic hypertensive cardiovascular disease is listed as the cause of the Veteran's death, service connected for the cause of his death is allowed.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


